Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6 and 8-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Objections
Claim 7 is missing from the claim listing. For examination purposes, claim 7 will be considered cancelled. It is required that claim 7 be listed as cancelled in any further claim listings, otherwise the subsequent claim listings will be considered incomplete and therefore non-compliant. 

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-6 and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 1-6 and 8-15 are directed to systems that when interpreted in light of the specification may read on software alone which is non- statutory. In order to comply, the claimed systems must explicitly comprise hardware (e.g. a processor, memory; not what is currently recited in, for example, claim 11 (“memory resource” and “processing resource” as those elements may not necessarily be hardware) so they may not be reasonably be interpreted as software alone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Pub. No. 2018/0213378), hereafter, “Brown” in view Kinarti et al (US Pub. No. 2018/0191814), hereafter, “Kinarti.”

As to claim 11, Brown discloses a management server (Abstract, Fig. 6, label 606), comprising: 
a controller including a memory resource and a processing resource to execute a directory service for internet-of-things (IoT) devices accessible to a plurality of client devices (Abstract and Fig. 6, label 606); 
a look up table including a plurality of topics about the IoT devices corresponding to the plurality of client devices Abstract and Fig. 6, labels 606, 608), the processing resource to:

generate an entry in the look up table, the entry including information about the topic about the IoT devices and the client device protocol ([0025], particularly, “An MQTT Client 702 assumes the role of publisher when it issues a PUBLISH message to an MQTT Server 704 (i.e., an instruction to deliver the opaque message payload to any Client subscribed to the supplied Topic Name), and assumes the role of subscriber when it issues a SUBSCRIBE message to the MQTT Server 704 (i.e., an instruction to receive any PUBLISH messages that match the supplied Topic Filter).”  and [0033], particularly, “The Server compares incoming Application Messages to this subscription belonging to Acme and forwards any messages with a Topic match to the corresponding Network Connection address.”); 
extract device information from a sensor of a plurality of sensors, wherein the device information includes the topic about the IoT devices and a geographic location of the sensor ([0025], particularly, “An MQTT Client 702 assumes the role of publisher 
determine, from the look up table, an address of the client device corresponding to the topic about the IoT devices from the device information extracted from the sensor ([0033], particularly, “The Server compares incoming Application Messages to this subscription belonging to Acme and forwards any messages with a Topic match to the corresponding Network Connection address.”); and 
However, Brown does not explicitly disclose transmit a configuration packet including the address of the client device to which the sensor may transmit data about the topic about the IoT devices.
But, Kinarti discloses transmit a configuration packet including an address of a client device (Fig. 1, label 108) to which a sensor may transmit data about a topic about the IoT devices ([0018], particularly, “To cause a given pair of data consumer and data producer (e.g., as shown, IoT platforms 104, 108) to connect and begin data transfer, the data-brokerage server 102 may send configuration information and, as part of the configuration information or 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Brown in view Kinarti in order to facilitate communication directly between entities thus removing a central point of failure. 

As to claim 16, Brown discloses a non-transitory memory resource including instructions executable by a processing resource to: 
generate a look up table (Fig. 6, label 608) including a plurality of topics about a plurality of Internet-of-things (IoT) devices and corresponding client devices which have subscribed to the plurality of topics via a Message Queuing Telemetry Transport (MQTT) protocol ([0025], particularly, “An MQTT Client 702 assumes the role of publisher when it issues a PUBLISH message to an MQTT Server 704 (i.e., an instruction to deliver the opaque message payload to any Client subscribed to the supplied Topic Name), and assumes the role of subscriber when it issues a SUBSCRIBE message to the MQTT Server 704 (i.e., an instruction to receive any PUBLISH messages that match the supplied Topic Filter).”  and [0033], particularly, “The Server compares incoming Application Messages to this subscription belonging to Acme and forwards any messages with a Topic match to the corresponding Network Connection address.”; publishing clients reading on “a plurality of Internet-of-things (Iot) devices”); 
extract device information from the plurality of IoT devices, wherein the device information includes a topic of the plurality of topics ([0033], particularly, “Acme Alarm has 
 determine, from the look up table, an address for each of the client devices corresponding to the plurality of topics obtained from the extracted device information ([0033], particularly, “The Server compares incoming Application Messages to this subscription belonging to Acme and forwards any messages with a Topic match to the corresponding Network Connection address.”)
However, Brown does not explicitly disclose transmit the address corresponding of each of the client devices to the plurality of IoT devices, wherein the client devices and their corresponding IoT devices share a common topic of the plurality of topics.
But, Kinarti discloses transmit an address corresponding of each of the client devices (Fig. 1, label 108) to the plurality of IoT devices, wherein the client devices and their corresponding IoT devices share a common topic of the plurality of topics. ([0018], particularly, “To cause a given pair of data consumer and data producer (e.g., as shown, IoT platforms 104, 108) to connect and begin data transfer, the data-brokerage server 102 may send configuration information and, as part of the configuration information or separately, the network address of the respective other IoT platform… Using the network addresses (and, optionally, security tokens), the agent applications 112 executing on the data-consumer and data-producer IoT platforms 104, 108 can then establish a (secure) P2P connection 120 between them.”; “Consumer” reading on “client device” and “Producer” reading on “IoT devices”).


 As to claim 1, it is rejected by a similar rationale by that set forth in claim 11’s rejection. 

 As to claim 2, the teachings of Brown and Kinarti as combined for the same reasons as set forth in claim 11’s rejection further discloses the sensor is an IoT device and the topic about the IoT devices is a description of the operation of the IoT device (Brown, [0025], particularly, “An MQTT Client 702 assumes the role of publisher when it issues a PUBLISH message to an MQTT Server 704 (i.e., an instruction to deliver the opaque message payload to any Client subscribed to the supplied Topic Name), and assumes the role of subscriber when it issues a SUBSCRIBE message to the MQTT Server 704 (i.e., an instruction to receive any PUBLISH messages that match the supplied Topic Filter).”).

 As to claim 3, the teachings of Brown and Kinarti as combined for the same reasons as set forth in claim 11’s rejection further discloses the directory service for the IoT devices disables the subscription message of the client device after a predetermined period of time (Kinarti, [0018], particularly, “In some embodiments, security tokens are set to expire after a certain time period, and updated security tokens are sent periodically to the data-consumer IoT platform 108 and the data-producer IoT platform 104 to reestablish the connection.”).

 As to claim 4, the teachings of Brown and Kinarti as combined for the same reasons as set forth in claim 11’s rejection further discloses the management server stores the address of the client 

As to claim 5, the teachings of Brown and Kinarti as combined for the same reasons as set forth in claim 11’s rejection further discloses the device information includes a geographic location of the sensor (Brown, [0033], particularly, “Acme Alarm has installed sensors and a network controller at this location and the controller is publishing Application Messages with the Topic Name "/Anytown/Elm St./1234/<sensorX>/<info>". The Server compares incoming Application Messages to this subscription belonging to Acme and forwards any messages with a Topic match to the corresponding Network Connection address.”).

As to claim 6, the teachings of Brown and Kinarti as combined for the same reasons as set forth in claim 11’s rejection further discloses the topic about the IoT devices relates to a measurement obtained from the sensor (Brown, [0194]). 

As to claim 8, the teachings of Brown and Kinarti as combined for the same reasons as set forth in claim 11’s rejection further discloses the configuration packet alters the sensor to transmit 

As to claim 9, the teachings of Brown and Kinarti as combined for the same reasons as set forth in claim 11’s rejection further discloses the management server is further to: receive a packet from the sensor, wherein the packet includes a measurement obtained by the sensor; identify the address included in the packet; determine, using a look up table stored in the directory service for the IoT devices, that the client device corresponding to the address is valid; and allow the packet to proceed to the client device (Brown, [0025], particularly, “An MQTT Client 702 assumes the role of publisher when it issues a PUBLISH message to an MQTT Server 704 (i.e., an instruction to deliver the opaque message payload to any Client subscribed to the supplied Topic Name), and assumes the role of subscriber when it issues a SUBSCRIBE message to the MQTT Server 704 (i.e., an instruction to receive any PUBLISH messages that match the supplied Topic Filter).”  and [0033], particularly, “The Server compares incoming Application Messages to this subscription belonging to Acme and forwards any messages with a Topic match to the corresponding Network Connection address.”).

As to claim 10, the teachings of Brown and Kinarti as combined for the same reasons as set forth in claim 11’s rejection further discloses the management server is further to: determine the address included in a packet received from the sensor, wherein the packet includes the topic about the IoT devices and a measurement obtained by the sensor; determine, using a look up table stored in the directory service for the IoT devices, that the client device corresponding to the address is expired; compare the topic about the IoT devices included in the packet to the look up table stored in the directory service for the IoT devices; forward the packet to a new client device corresponding to the topic about the IoT devices of the packet; and transmit a new configuration packet including the address of the new client device corresponding to the topic about the IoT devices (Brown, [0025], particularly, “An MQTT Client 702 assumes the role of publisher when it issues a PUBLISH message to an MQTT Server 704 (i.e., an instruction to deliver the opaque message payload to any Client subscribed to the supplied Topic Name), and assumes the role of subscriber when it issues a SUBSCRIBE message to the MQTT Server 704 (i.e., an instruction to receive any PUBLISH messages that match the supplied Topic Filter).”  and [0033], particularly, “The Server compares incoming Application Messages to this subscription belonging to Acme and forwards any messages with a Topic match to the corresponding Network Connection address.” And Kinarti, [0018], particularly, “To cause a given pair of data consumer and data producer (e.g., as shown, IoT platforms 104, 108) to connect and begin data transfer, the data-brokerage server 102 may send configuration information and, as part of the configuration information or separately, the network address of the respective other IoT platform… Using the network addresses (and, optionally, security tokens), the agent applications 112 executing on the data-consumer and data-producer IoT platforms 104, 108 can then establish a (secure) P2P connection 120 between them.”).

As to claim 12, the teachings of Brown and Kinarti as combined for the same reasons as set forth in claim 11’s rejection further discloses the management server implements a Message Queuing Telemetry Transport (MQTT) protocol (Brown, [0025]).

As to claim 13, the teachings of Brown and Kinarti as combined for the same reasons as set forth in claim 11’s rejection further discloses the look up table includes the client device, the topic about the IoT devices to which the client device is subscribed, and a predetermined period of time the client device is validated to receive packets about the topic about the IoT devices from the sensor (Brown, [0025] and Kinarti, [0018], particularly, “In some embodiments, security tokens are set to expire after a certain time period, and updated security tokens are sent periodically to the data-consumer IoT platform 108 and the data-producer IoT platform 104 to reestablish the connection.”).

As to claim 14, the teachings of Brown and Kinarti as combined for the same reasons as set forth in claim 11’s rejection further discloses the sensor is a temperature sensor, and the configuration packet alters the temperature sensor to transmit temperature data to the address included in the configuration packet at predetermined intervals for a predetermined period of time (Brown, [0025] and Kinarti, [0015], particularly, “Examples of IoT devices 110 include, without limitation, stationary or mobile computing devices (e.g., personal computers, laptops, smartphones, tablets, wearable computing devices), audio and video devices (e.g., televisions, cameras, gaming platforms), environmental sensors and monitoring devices (e.g., temperature sensors, pressure sensors, flow sensors, seismic sensors, etc., and related warning systems), biomedical sensors and monitoring devices (e.g., blood pressure and heart rate monitors), as well as sensors and controllers in vehicles, automated manufacturing systems, building or home automation systems, security systems, transportation systems, energy-management systems, 

As to claim 15, the teachings of Brown and Kinarti as combined for the same reasons as set forth in claim 11’s rejection further discloses the predetermined period of time corresponds to a period of time of which the client device is validated to receive data about the topic about the IoT devices from the sensor (Kinarti, [0018], particularly, “In some embodiments, security tokens are set to expire after a certain time period, and updated security tokens are sent periodically to the data-consumer IoT platform 108 and the data-producer IoT platform 104 to reestablish the connection.”).

As to claim 17, the teachings of Brown and Kinarti as combined for the same reasons as set forth in claim 11’s rejection further discloses the plurality of topics correspond to data generated from the plurality of IoT devices (Brown, [0033], particularly, “The Server compares incoming Application Messages to this subscription belonging to Acme and forwards any messages with a Topic match to the corresponding Network Connection address.”).

As to claim 18, the teachings of Brown and Kinarti as combined for the same reasons as set forth in claim 11’s rejection further discloses the plurality of IoT devices are a plurality of sensors to collect data about temperature, humidity, precipitation, ultraviolet radiation, atmospheric content concentration, sound, pressure, movement, or a combination thereof (Brown, [0025] and Kinarti, [0015], particularly, “Examples of IoT devices 110 include, without limitation, stationary or mobile computing devices (e.g., personal computers, laptops, smartphones, tablets, wearable computing devices), audio and video devices (e.g., televisions, cameras, 


As to claim 19, the teachings of Brown and Kinarti as combined for the same reasons as set forth in claim 11’s rejection further discloses the device information includes a geographic location and the topic is an indicator of what data the IoT device is designed to generate (Brown, [0033], particularly, “Acme Alarm has installed sensors and a network controller at this location and the controller is publishing Application Messages with the Topic Name "/Anytown/Elm St./1234/<sensorX>/<info>". The Server compares incoming Application Messages to this subscription belonging to Acme and forwards any messages with a Topic match to the corresponding Network Connection address.”).

As to claim 20, the teachings of Brown and Kinarti as combined for the same reasons as set forth in claim 11’s rejection further discloses a new entry is generated into the look up table in response to the extraction of device information from a new IoT device ([0025], particularly, “An MQTT Client 702 assumes the role of publisher when it issues a PUBLISH message to an MQTT Server 704 (i.e., an instruction to deliver the opaque message payload to any Client subscribed to the supplied Topic Name), and assumes the role of subscriber when it issues a SUBSCRIBE message to the MQTT Server 704 (i.e., an instruction to receive any PUBLISH messages that match the supplied Topic Filter).”  and [0033], particularly, “The Server compares incoming .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2018/0288159 (Moustafa et al) - The system has several sensors that are coupled to a respective one of a corresponding IoT devices. A controller is communicably coupled to some of the sensors. The controller is provided to receive a first signal that includes information indicative of an occurrence of a defined event, from a first sensor in a low power operating state and included in the sensors and to determine whether the information indicative of the occurrence of the defined event fulfills the defined event action criteria. The event context is determined using information included in the first and the second signals provided by the first sensor and the second sensor. An activation interval duration for the second sensor is determined based on the determined one event context.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452